DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Oath/Declaration
     There does not appear to be a properly executed inventor’s oath or declaration in the instant application.

Drawings
     The originally filed drawings were received on 12/23/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘This disclosure relates generally to optical’ should read ‘Optical’
Abstract, lines 1-2- ‘systems.  More particularly, this disclosure relates to imaging systems configured’ should read ‘systems configured’.
Abstract, lines 2-3- delete ‘this disclosure relates to’  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-19 are objected to because of the following informalities:  
Claim 1 recites the limitation "the optical path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3 recites the limitation "the combination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the combination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the angle of incidence of the fixed correction optic" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the astigmatism" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the combination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the combined astigmatism" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 6-8, 16, 18, 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. (U.S. Patent Application Publication US 2017/0343825 A1).
     Sinha et al. discloses an imaging system (See for example Abstract, Figures 1-6) comprising at least one tiltable filter assembly (See for example 112, 114 in Figure 2) comprising an optical filter configured to be positioned in an optical path of the imaging system; a dynamic correction optic (See for example 116 in Figure 2) configured to be positioned in the optical path of the imaging system; and a fixed correction optic (See for example 118 in Figure 2) configured to be positioned in the optical path of the imaging system.  Sinha et al. further discloses the dynamic correction optic is configured to substantially stabilize a lateral image shift caused by a tilting of the optical filter (See for example 116 in Figure 2; Paragraph 0063); a sum of a lateral image shift caused by the dynamic correction optic and the lateral image shift caused by a tilting of the optical filter is approximately constant (See for example 116 in Figure 2; Paragraph 0063); for a selected first angle of incidence of the optical filter, the dynamic correction optic is configured to be tilted to a second angle of incidence, and wherein a sum of a lateral image shift caused by the dynamic correction optic and the lateral image shift caused by the optical filter is approximately constant (See for example 116 in Figure 2; Paragraph 0063); the imaging system is a fluorescence microscope imaging system (See for example Figures 1-2; Paragraph 0024); and the at least one tiltable filter assembly is configured to tilt the optical filter to an angle of incidence selected from a range of approximately 0° to 89.9° (See for example 112, 114 in Figure 2; Paragraph 0060).
     Sinha et al. additionally discloses a method of stabilizing a lateral image shift in an imaging system (See for example Abstract; Figures 1-6), the method comprising positioning an optical filter (See for example 112, 114 in Figure 2) in an optical path of the imaging system at a first angle of incidence; positioning a dynamic correction optic (See for example 116 in Figure 2; Paragraph 0063) in the optical path of the imaging system at a second angle of incidence; wherein the dynamic correction optic is configured to substantially stabilize a lateral image shift caused by a tilting of the optical filter.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Anderson et al. (Neil Anderson, Robert Beeson, Turan Erdogan, ‘Angle-Tuned Thin-Film Interference Filters for Spectral Imaging’, OSA Optics and Photonics News, January 2011.).
     Sinha et al. discloses the invention as set forth above, but does not specifically disclose the optical filter being an interference filter.  However, Anderson et al. teaches conventionally known angle-tunable thin film filters based on thin film interference filters (See for example col. 1-col. 2; Figure ‘Tunable bandpass filters’, Figure ‘Limitations of angle tuning fixed filters’) for use in applications such as in fluorescence microscopy systems.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical filter in Sinha et al., be an interference filter, as taught by Anderson et al., to take advantage of angular tuning over a very spectral range with very little degradation in optical performance.

Allowable Subject Matter
     Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claim 19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9442013 to Iga.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/28/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872